DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings filed 1/9/2012 were accepted.


Allowable Subject Matter
Claims 9-14 are allowed.


Claim Objections
Claims 3, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 is objected because of the following informalities: 
The “first plurality of data objects” is referred to as the “first plurality of instances” a single time. This term should remain consistent throughout the claims.
“an attribute being associated with a common identifier among the first plurality of data objects” should be replaced with “an attribute being associated with a common identifier among a first plurality of data objects” since it is not referred to before this point in the claim.
Claims 2 is objected because of the following informalities: The “second plurality of data objects” should be renamed the “second plurality of instances” as in claim 1, or the “second plurality of instances” of claim 1 should be renamed to the “second plurality of data objects”. This term should remain consistent throughout the claims.




35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Paragraph 96 of the specification defines the term computer-readable storage media as not including “signals and carrier waves.” Thus Examiner is not rejecting claims 15-20, which include the term “computer-readable storage media,” under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US20130204830A1; filed 3/15/2013) in view of Rolfsnes (T. Rolfsnes, L. Moonen, S. Di Alesio, R. Behjati and D. Binkley, "Improving Change Recommendation using Aggregated Association Rules," 2016 IEEE/ACM 13th Working Conference on Mining Software Repositories (MSR), 2016, pp. 73-84.).

With regards to claim 1, Franke discloses a machine learning method comprising: retrieving a first plurality of attributes associated with a plurality of data objects having a first type, a data object comprising multiple attributes, at least a portion of the multiple attributes being in the first plurality of attributes, an attribute being associated with a common identifier among the first plurality of data objects and the plurality of the data objects comprising a respective value for the attribute (Franke, paragraph 15: “improved pattern correlation is provided by representing items in terms of their features so that a part or product may be represented in terms of its part group and/or various attribute-value pairs.” Franke, Fig. 1: Transaction IDs 100-700 (40 a-g) are interpreted as the individual data objects); 
determining a first data object of the first plurality of data objects where an attribute value was… a first value for a first attribute; determining the identifier of the first attribute; determining a second data object of the first plurality of data objects… (Frank, Fig. 1: Transactions 40 are listed with the corresponding attribute value pairs above in item 22; the first and second data objects could be interpreted as TID 100 and TID 200); 
determining an identifier of at least a second attribute associated with the first and second data object; retrieving a second value for the second attribute associated with the first data object and a third value for the second attribute associated with the second data object (Franke, paragraph 15: “improved pattern correlation is provided by representing items in terms of their features so that a part or product may be represented in terms of its part group and/or various attribute-value pairs.”);
 constructing at least a first association rule, the at least a first association rule comprising the first attribute identifier and the first value as a consequent and the second attribute and the second value or the third value as an antecedent (Franke, paragraph 32: “In the example of FIG. 1, the server 11 begins the process of generating association rules 43 by retrieving the item descriptors from the transaction database 40”; the antecedent and consequent pairs are shown in 43 of Fig. 1); 
evaluating the at least a first association rule using a second plurality of instances of the first data type, which can include at least a portion of the first plurality of instances, to provide at least a first evaluation metric value for at least a first evaluation metric; comparing the at least a first evaluation metric value with at least a first threshold defined for the at least a first evaluation metric; determining that the at least a first evaluation metric value satisfies the at least a first threshold; implementing the at least a first association rule (Franke, paragraph 32: “In the example of FIG. 1, the server 11 begins the process of generating association rules 43 by retrieving the item descriptors from the transaction database 40 and a minimum support count 46, as indicated with arrow 41. As indicated with arrow 42, the server 11 identifies all items in the database 40 with a frequency meeting or exceeding the minimum support count requirement (e.g., the minimum support count is 3), and uses a rule generator 4 (depending on the rule generation algorithm used) to generate a plurality of association rules 43 a-f.”); 
receiving first data input for an instance of the first data type; and processing the first data input using the at least a first association rule (Franke, paragraph 4: “These association relationships or rules may be applied to extract useful information from large databases”).
	However, Franke does not disclose determining a first data object of the first plurality of data objects where an attribute value was changed to a first value for a first attribute… where a value associated with the first attribute was changed to the first value.
	Yet, Rolfsnes teaches determining a first data object of the first plurality of data objects where an attribute value was changed to a first value for a first attribute… where a value associated with the first attribute was changed to the first value (Rolfsnes, Section 2. Association Rule Mining, paragraph 4: “When performing change impact analysis, rule-constraints are based on a change set, e.g., the set of modified files since the last commit. In this case, only rules with at least one changed entity in the antecedent are created. The output of change impact analysis are the files from the system that are historically changed alongside the elements of the change set.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Rolfsnes such that the changes to values are 

	With regards to claim 4, which depends on claim 1, Franke does not disclose yet Rolfsnes teaches wherein determining a first data object of the first plurality of data objects where an attribute value was changed to a first value for a first attribute comprises evaluating a change log (Rolfsnes, Section 2. Association Rule Mining, paragraph 4: “When performing change impact analysis, rule-constraints are based on a change set, e.g., the set of modified files since the last commit. In this case, only rules with at least one changed entity in the antecedent are created. The output of change impact analysis are the files from the system that are historically changed alongside the elements of the change set.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Rolfsnes such that the changes to values are considered when making the association rules. This would have enabled the invention to “provide more accurate recommendations” to the user after an initial change has been made as part of an input.

	With regards to claim 7, which depends on claim 1, Franke does not disclose yet Rolfsnes teaches wherein processing the first data input using the at least a first association rule comprises displaying the at least a first value to a user as a suggested value (Rolfsnes, abstract: “recommending related changes during development”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Rolfsnes such that the changes to values are considered when making the association rules. This would have enabled the invention to “provide more accurate recommendations” to the user after an initial change has been made as part of an input.

With regards to claim 15, Franke discloses one or more computer-readable media comprising instructions that, when loaded into a memory of a computing device and executed on the computing device, perform operations for implementing a machine learning process for determining association rules, operations comprising: determining at least a first attribute of a data object…; determining a plurality of data object instances having the… attribute value; determining a plurality of common attribute values for data object instances of the plurality of data object instances… (Frank, Fig. 1: Transactions 40 are listed with the corresponding attribute value pairs above in item 22; the first and second data objects could be interpreted as TID 100 and TID 200); and defining a plurality of association rules using at least the first attribute as a consequent of a given association rule and one or more of the common attribute values as antecedents of a given association rule (Franke, paragraph 32: “In the example of FIG. 1, the server 11 begins the process of generating association rules 43 by retrieving the item descriptors from the transaction database 40”; the antecedent and consequent pairs are shown in 43 of Fig. 1).
However, Franke does not disclose a first attribute of a data object having a changed attribute value compared with a reference time… data object instances having the changed attribute value.
	Yet, Rolfsnes teaches a first attribute of a data object having a changed attribute value compared with a reference time… data object instances having the changed attribute value (Rolfsnes, Section 2. Association Rule Mining, paragraph 4: “When performing change impact analysis, rule-constraints are based on a change set, e.g., the set of modified files since the last commit. In this case, only rules with at least one changed entity in the antecedent are created. The output of change impact analysis are the files from the system that are historically changed alongside the elements of the change set.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Rolfsnes such that the changes to values are considered when making the association rules. This would have enabled the invention to “provide more accurate recommendations” to the user after an initial change has been made as part of an input.

With regards to claim 16, which depends on claim 15, Franke does not disclose yet Rolfsnes teaches wherein determining a changed attribute value comprises evaluating a change log (Rolfsnes, abstract: “uncover the evolutionary coupling from a system's change history”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Rolfsnes such that the changes to values are considered when making the association rules. This would have enabled the invention to “provide more accurate recommendations” to the user after an initial change has been made as part of an input.

	With regards to claim 17, which depends on claim 15, Franke discloses wherein the plurality of data object instances is represented as rows in one or more database tables (Franke, Fig. 1: Transaction IDs 100-700 (40 a-g) are interpreted as the individual data objects).

	With regards to claim 18, which depends on claim 17, Franke discloses wherein the at least a first attribute corresponds to a column of a database table of the one or more database tables (Franke, Fig. 1: Table 22 – each column contains an attribute value pair).

With regards to claim 19, which depends on claim 15, Franke discloses retrieving attribute values for the plurality of data object instances using a database query (Franke, paragraph 32: “the 

With regards to claim 20, which depends on claim 19, Franke discloses wherein the query is in the structured query language (Franke, paragraph 29: “organized or stored in a structured format, such as a database or table”).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Rolfsnes, and further in view of Simmons et al (US20120323674A1; filed 6/29/2012).

With regards to claim 2, which depends on claim 1, Franke does not disclose yet Simmons teaches wherein at least a portion of the second plurality of data objects are not in the first plurality of data objects (Paragraph 98: "algorithms may be tested by dividing portions of data into separate training and validation sets. Each of the algorithms may be trained on a training set of data, and then validated (measured) for predictiveness against the validation set of data.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Franke and Simmons such that the training and evaluation data sets were separate data sets. This would have enabled the invention to test the rules against a set that was not used to make the rules (Simmons, paragraph 98: “algorithm may be evaluated for its predictiveness against the validation set using metrics such as… machine learning metrics”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (J. Li, T. D. Le, L. Liu, J. Liu, Z. Jin and B. Sun, "Mining Causal Association Rules," 2013 IEEE 13th International Conference on Data Mining Workshops, 2013, pp. 114-123, doi: 10.1109/ICDMW.2013.88.): Teaches examining a data set for causal changes across separate variables.
Fu (S. Fu and B. Shen, "Code Bad Smell Detection through Evolutionary Data Mining," 2015 ACM/IEEE International Symposium on Empirical Software Engineering and Measurement (ESEM), 2015, pp. 1-9, doi: 10.1109/ESEM.2015.7321194.): Teaches identifying bad changes in code based on previous changes of software systems. Includes association rule mining of changed entities, and checks what other entities were also changed at the time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178